DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (US 10,490,482 B1 hereinafter Joshi) in view of Adachi et al (US 2015/0097281 A1 hereinafter Adachi).
Regarding Claim 1, Joshi discloses in Fig 2, 3A,3B: A direct cooling power semiconductor package, comprising:
a power package (100) comprising at least one power device (140) with a first surface (146) and a second surface (148) (Component is a power device such as a IGBT, diode or a power transistor); and
a cooling structure (160/130/110) , disposed on a second surface (148) of the power device, wherein the second surface and the first surface are opposite to each other, and the cooling structure comprises a housing (150) covering the second surface to form a containing space, a cooling liquid fluid or gas filled in the containing space, and a plurality of semi-closed metal structures 131) which is in direct contact with the second surface (148: note that 180 is an optional layer col 4 lines 40-45, col 5 lines 23-52) in the housing (150)
	Joshi specifically does not disclose: the power device is formed on a substrate.
However, Adachi in a similar power device cooling set-up teaches in Fig 3A: the power device (1) is formed on a substrate (2) [0028-0029].
References Joshi and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Joshi with the specified features of Adachi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Joshi and Adachi so that the power device is formed on a substrate as taught by Adachi in Joshi’s device since, it is common knowledge in semiconductor arts that devices are formed on substrates for mechanical support and reliability.
Regarding Claim 2, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3A: wherein the semi-closed metal structures (131) are orderly distributed.

Regarding Claim 3, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3A: wherein the semi-closed metal structures (131) are separated from each other by a gap.
Regarding Claim 4, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3A: wherein every N of the semi-closed metal structures forms a sub-structure, and N is odd. Examiner notes that since the claim does not specify any structural properties of the sub-structure, one of ordinary skilled in the art would find it obvious to group the metal structures 131 into an odd number of groups (sub-structures).
Regarding Claim 5, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 4, Joshi discloses in Fig 3: wherein the sub-structure comprises a multi-layered structure (multiple layers 131 and 164 are used to form the metal structures and hence the sub-structure comprises a multi-layered structure).
Regarding Claim 6, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3A: wherein the semi-closed metal structures are trigonal structures, tetragonal structures, hexagonal structures, or a combination thereof.

Regarding Claim 9, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 7.
Joshi and Adachi do not disclose: wherein a length of each of the two opposite edges is 8-10 mm.
	However, the Applicant has not disclosed that having the length of each of the opposite edges at a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the size of the edges defines the heat conducting capacity of the cooling device and the size of the cooling device and hence the final package of the semiconductor device and thus the length of the opposite edges would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “length of each of the opposite edges” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 10, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 7.
Joshi and Adachi do not disclose: wherein a width of each of the six sheets is 1-5 mm.
However, the Applicant has not disclosed that having the width of each of the six sheets at a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the width of the sheets defines the heat conducting capacity of the cooling device and the size of the cooling device and hence the final package of the semiconductor device and thus the width of the sheets would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “width of each of the six sheets” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 11, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 7.
Joshi and Adachi do not disclose: wherein a thickness of each of the six sheets is 1-5 mm.
However, the Applicant has not disclosed that having the thickness of each of the six sheets at a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness of the sheets defines the heat conducting ability of the cooling device and size of the cooling device and hence the final package of the semiconductor device and thus the width of the sheets would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “thickness of each of the six sheets” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 12, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 7.
Joshi and Adachi do not disclose: wherein a height of each of the semi-closed metal structures is 5-8 mm.
However, the Applicant has not disclosed that having a height of each of the semi-closed metal structures at a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that a height of each of the semi-closed metal structures defines the heat conducting ability of the cooling device and size of the cooling device and hence the final package of the semiconductor device and thus the width of the sheets would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “a height of each of the semi-closed metal structures” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 13, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3A: wherein each of the semi-closed metal structures is the same in size or shape (See Fig 3A).
Regarding Claim 15, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3: wherein the semi-closed metal structures are connected to form a net structure (See Fig 2).
Regarding Claim 16, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1.
Joshi and Adachi do not disclose: wherein the substrate comprises a metal plate or a metal laminated substrate.
However, Adachi in a similar power device cooling set-up teaches in Fig 3A: wherein the substrate (2) comprises a metal plate or a metal laminated substrate [0029].
References Nakamura and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Nakamura with the specified features of Adachi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Nakamura and Adachi so that the substrate comprises a metal plate or a metal laminated substrate as taught by Adachi in Nakamura’s device since, a metal plate or a metal laminated substrate is one of the most commonly used substrates in semiconductor arts for electrical and mechanical properties.
Regarding Claim 17, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 16.
Joshi and Adachi do not disclose: wherein the metal laminated substrate comprises an insulated metal substrate (IMS) or a direct bonded copper substrate (DBC).
However, Adachi in a similar power device cooling set-up teaches in Fig 3A: wherein the metal laminated substrate (2) comprises an insulated metal substrate (IMS) or a direct bonded copper substrate (DBC) [0029].
References Nakamura and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Nakamura with the specified features of Adachi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Nakamura and Adachi so that the metal laminated substrate comprises an insulated metal substrate (IMS) or a direct bonded copper substrate (DBC) as taught by Adachi in Nakamura’s device since, a metal plate or a metal laminated substrate is one of the most commonly used substrates in semiconductor arts for electrical and mechanical properties.
Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al in an alternative interpretation (US 10,490,482 B1 hereinafter Joshi) in view of Adachi et al (US 2015/0097281 A1 hereinafter Adachi).
Regarding Claim 1, Joshi discloses in Fig 2, 3A,3B: A direct cooling power semiconductor package, comprising:
a power package (100) comprising at least one power device (140) with a first surface (146) and a second surface (148) (Component is a power device such as a IGBT, diode or a power transistor); and
a cooling structure (160/130/110) , disposed on a second surface (148) of the power device, wherein the second surface and the first surface are opposite to each other, and the cooling structure comprises a housing (150) covering the second surface to form a containing space, a cooling liquid fluid or gas filled in the containing space, and a plurality of semi-closed metal structures 131/164) which is in direct contact with the second surface (148: note that 180 is an optional layer col 4 lines 40-45, col 5 lines 23-52) in the housing (150)
Joshi specifically does not disclose: the power device is formed on a substrate.
However, Adachi in a similar power device cooling set-up teaches in Fig 3A: the power device (1) is formed on a substrate (2) [0028-0029].
References Joshi and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Joshi with the specified features of Adachi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Joshi and Adachi so that the power device is formed on a substrate as taught by Adachi in Joshi’s device since, it is common knowledge in semiconductor arts that devices are formed on substrates for mechanical support and reliability.

Regarding Claim 4, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3A: wherein every N of the semi-closed metal structures forms a sub-structure, and N is odd. Examiner notes that since the claim does not specify any structural properties of the sub-structure, one of ordinary skilled in the art would find it obvious to group the metal structures 131/164 into an odd number of groups (sub-structures).
Regarding Claim 5, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 4, Joshi discloses in Fig 3: wherein the sub-structure comprises a multi-layered structure (multiple layers 131 and 164 are used to form the metal structures and hence the sub-structure comprises a multi-layered structure).
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al in an alternative interpretation (US 10,490,482 B1 hereinafter Joshi) in view of Adachi et al (US 2015/0097281 A1 hereinafter Adachi) and further in view of Sakata et al (US 2018/0024599 A1 hereinafter Sakata).
Regarding Claim 7, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1, Joshi discloses in Fig 3: wherein the semi-closed metal structures are tetragonal structures.
Joshi and Adachi do not disclose: that the semi-closed metal structures are hexagonal structures, each of the semi-closed metal structures consists of six sheets, and each sheets has an inner surface, an outer surface, and two opposite edges between the inner surface and the outer surface.
However, Sakata in a similar cooling set-up teaches in Fig 6, 14, 15 that the fin shape in a heat sink can be a square (tetragonal) or a hexagonal shape [0101-0102]. Each face of the hexagonal fin has an inner surface and outer surface with two opposite edges 
References Joshi, Sakata and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Joshi and Adachi with the specified features of Sakata because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Joshi, Sakata and Adachi so that the semi-closed metal structures are hexagonal structures, each of the semi-closed metal structures consists of six sheets, and each sheets has an inner surface, an outer surface, and two opposite edges between the inner surface and the outer surface as taught by Sakata in Joshi and Adachi’s device since, this provides a liquid-type cooling apparatus that can be downsized[0022].

Regarding Claim 8, Joshi, Sakata and Adachi disclose: The direct cooling power semiconductor package according to claim 7. Nakamura discloses that the bottom of the four side surfaces of the tetragonal fins (131) is in direct contact with the second surface.
Joshi and Adachi do not specifically disclose that: wherein the outer surface of one of the six sheets is in direct contact with the second surface.
However, Sakata in a similar cooling set-up teaches in Fig 6, 14, 15 that the fin shape in a heat sink can be a square (tetragonal) or a hexagonal shape [0101-0102]. 
References Joshi, Sakata and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Joshi and Adachi with the specified features of Sakata because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Joshi, Sakata and Adachi so that the outer surface of one of the six sheets is in direct contact with the second surface as taught by Sakata in Joshi’s and Adachi’s device since, this provides a liquid-type cooling apparatus that can be downsized.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (US 10,490,482 B1 hereinafter Joshi) in view of Adachi et al (US 2015/0097281 A1 hereinafter Adachi) and further in view of Dasgupta et al (US 2020/00080796 A1 hereinafter Dasgupta).
Regarding Claim 14, Joshi and Adachi disclose The direct cooling power semiconductor package according to claim 1.
Joshi and Adachi do not disclose: wherein each of the semi-closed metal structures is different in size or shape.
However, Dasgupta in a similar cooling set-up teaches in Fig 2-3 that the semi-closed metal structures is different in size or shape [0056, 0059]. 
References Joshi, Dasgupta and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Joshi and Adachi with the specified features of Dasgupta because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Joshi, Dasgupta and Adachi so that the semi-closed metal structures is different in size or shape as taught by Dasgupta in Joshi’s and Adachi’s device since, this optimizes heat transfer within a heat exchanger [0005].

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (US 10,490,482 B1 hereinafter Joshi) in view of Adachi et al (US 2015/0097281 A1 hereinafter Adachi) and further in view of Dede et al (US 2012/0212907 A1 hereinafter Dede)
Regarding Claim 18, Joshi and Adachi disclose: The direct cooling power semiconductor package according to claim 1.
 Joshi and Adachi do not disclose: further comprising: another substrate, disposed on a surface of the power package opposite to the cooling structure; and another cooling structure, disposed on the another substrate opposite to the power package.
However, Dede in a similar cooling set-up teaches in Fig  2 and 10 shows a stacked set-up of power devices and cooling apparatus so that the cooling set-up further comprising: another substrate, disposed on a surface of the power package opposite to the cooling structure; and another cooling structure, disposed on the another substrate opposite to the power package [0032, 0079-0082]. 
References Joshi, Dede and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Joshi and Adachi with the specified features of Dede because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Joshi, Dede and Adachi so that the cooling set-up further comprises another substrate, disposed on a surface of the power package opposite to the cooling structure; and another cooling structure, disposed on the another substrate opposite to the power package as taught by Dede in Joshi’s and Adachi’s device since, this provides a flexible design incorporating the power electronics devices and cooling apparatus in a single module that may be coupled to additional modules [0029].
Regarding Claim 19, Joshi, Dede and Adachi disclose: The direct cooling power semiconductor package according to claim 18.
 Joshi and Adachi do not disclose: wherein the another cooling structure is the same as the cooling structure disposed on the second surface of the substrate.
However, Dede in a similar cooling set-up teaches in Fig 2 and 10 shows a stacked set-up of power devices and cooling apparatus so that the another cooling structure is the same as the cooling structure disposed on the second surface of the substrate [0032, 0079-0082]. 
References Joshi, Dede and Adachi are analogous art because they both are directed to cooling of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Joshi and Adachi with the specified features of Dede because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Joshi, Dede and Adachi so that the another cooling structure is the same as the cooling structure disposed on the second surface of the substrate as taught by Dede in Joshi’s and Adachi’s device since, this provides a flexible design incorporating the power electronics devices and cooling apparatus in a single module that may be coupled to additional modules [0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811